Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 30, 1976, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant, in raising the defense of agency for the first time on appeal, has waived appellate review of this issue as a matter of law (see CPL 470.05, subd 2; People v Darrisaw, 49 NY2d 786). We find nothing in the record before us warranting our review as a matter of discretion in the interest of justice (see CPL 470.15, subd 5; People v Sims, 45 AD2d 747, affd 37 NY2d 906). We have examined defendant’s other contention and find it to be without merit. Rabin, J. P., Gulotta, O’Connor and Weinstein, JJ., concur.